Broyles, O. J.
1. The excerpt from the charge of the court, complained of, when considered in connection with the remainder of the charge and the facts of the case, shows no reversible error.
2. Under the showing made by the accused in support of the ground of the motion for a new trial based upon alleged newly discovered evidence, and the counter-showing by the State, this court can not hold that the judge, the trior of the issue, abused his discretion in overruling that ground.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error, for any reason assigned.

Judgment affirmed.


Luke and Bloodworth, JJ., eoncw.